IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
RAY YOUNG,

             Appellant,

v.                                                     Case No. 5D12-2371

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 18, 2014

Appeal from the Circuit Court
for Orange County,
Julie H. O'Kane, Judge.

James S. Purdy, Public Defender, and
Susan A. Fagan, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant challenges his judgment and sentence for lewd or lascivious

molestation of a child less than twelve years old. Although he raises several points on

appeal, we conclude that only one point has merit and necessitates a new trial. The

trial court erred by admitting as impeachment evidence the certified copies of

Appellant's prior convictions for similar crimes. Mathis v. State, 135 So. 3d 484, 486-87
(Fla. 2d DCA 2014). See also Charles W. Ehrhardt, Ehrhardt's Florida Evidence §

610.6 (2014 ed.) (error for prosecutor to attempt to introduce evidence regarding nature

of witness's felony conviction for impeachment purposes unless witness denies

conviction or otherwise gives misleading testimony regarding conviction).

      The State does not refute this claim of error but argues nevertheless that the

introduction of the nature of Appellant's convictions was harmless beyond a reasonable

doubt. We cannot reach this conclusion on this record.

      REVERSED AND REMANDED.



TORPY, C.J., LAWSON and BERGER, JJ., concur.




                                           2